DETAILED ACTION
This non-final office action is in response to claims 1-6 and 12 elected on 09/30/2022 for examination. Claim 7-11 are not elected and withdrawn. Claims 1-6 and 12 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) is submitted. 

Drawings
The drawings filed on 09/25/2020 have been accepted. 

Election/Restrictions
Applicant’s election without traverse of species A, claim 1-6 and 12, in the reply filed on 09/30/2022 is acknowledged. 
Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B. there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.


Claim Objections
Claim 12 is objected because of following minor informality:
Claim 1 and 12 are duplicated. Examiner suggests to cancel claim 12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, it recites “ the hash values of said new message” at line 7. There is lack of antecedent for “the hash values” because there are multiple “hash values” cited prior and those hash values are calculated based on certain number of latest confirmed blocks.  So it is not clear which hash values that “the hash values of said new message” refers to. 
Dependent claim 2-6 and 12 are rejected for carrying same deficiencies.
Regarding claim 3, the scope of “said latest confirmed blocks are blocks that are confirmed by a certain number of blocks” is not clear. Blocks can’t be confirmed by blocks. For the examination purpose, examiner interprets it as said latest confirmed blocks are the blocks confirmed more recently.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavatha et al. (US20190311358, hereinafter Bha) in view of Mahasuverachai (US20210097532, hereinafter Maha). 
Regarding claim 1 and 12, Bha teaches a method of time stamping of a digital signature based on blockchain, the method comprising: receiving identifying data associated with a message (Bha: receiving a transaction message with multiple fields wherein the field 340 includes an identifier of the target account and field 320 includes an unique identifier for the transaction; Para. 0058, 0070, 0037, 0040, 0041); computing hash values (Bha: computing a hash value by hashing a combination of hash of previous transaction message with the signature of the current transaction message; Para. 0046); combining said message with said hash values into a new message (Bha: addend the hash 420 to the transaction message; Para. 0046); combining said message with said hash values into a new message (Bha: generating a signature by signing the last transaction using private key; Para. 0047; 0073); embedding the hash values of said new message and said signature to create a transaction (Bha: appending a hash 430 and signature 440 to the transaction; Para. 0047); sending said transaction to blockchain miners (Bha: sending the competed batch of transaction messages to messagenodes 220; Fig. 6; Para. 0073, 0048); and finishing a time stamp when said transaction is recorded (Bha: a timestamp field 330 includes a timestamp indicating the time when the transaction message is created; Para. 0041). 
Yet, Bha does not teach computing hash values of a certain number of latest confirmed block.
However, in the same field of endeavor, Maha teaches computing hash values of a certain number of latest confirmed blocks (Maha: determining the hash based on one or more previously mined outer blocks; Para. 0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Bha to include computing hash values of a certain number of latest confirmed blocks as disclosed by Maha. One of ordinary skill in the art would have been motivated to make this modification in order to calculate hash based on previous mined blocks as suggested by Maha (Maha: Para. 0013).  
Regarding claim 2, combination of Bha and Maha teaches the method of claim 1. In addition, Bha further teach wherein said identifying data compromise a digital copy of at least a portion of said message (Bha: appending a hash to every transaction message received; Para. 0021; Fig. 3B).
Regarding claim 3, combination of Bha and Maha teaches the method of claim 1. In addition, Maha teaches wherein said latest confirmed blocks are blocks that are confirmed by a certain number of blocks in a blockchain (Maha: Para. 0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Bha to include wherein said latest confirmed blocks are blocks that are confirmed by a certain number of blocks in a blockchain as disclosed by Maha. One of ordinary skill in the art would have been motivated to make this modification in order to calculate hash based on previous mined blocks as suggested by Maha (Maha: Para. 0013).
Regarding claim 4, combination of Bha and Maha teaches the method of claim 1. In addition, Maha teaches wherein said signature is derived by application of a signing algorithm (Maha: Para. 0099). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Bha to include wherein said signature is derived by application of a signing algorithm as disclosed by Maha. One of ordinary skill in the art would have been motivated to make this modification in order to calculate hash based on previous mined blocks as suggested by Maha (Maha: Para. 0013).
Regarding claim 5, combination of Bha and Maha teaches the method of claim 1. In addition, Maha teaches wherein said hash values are derived by application of a one-way hash function (Maha: Para. 0096). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Bha to include wherein said hash values are derived by application of a one-way hash function as disclosed by Maha. One of ordinary skill in the art would have been motivated to make this modification in order to calculate hash based on previous mined blocks as suggested by Maha (Maha: Para. 0013).
Regarding claim 6, combination of Bha and Maha teaches the method of claim 1. In addition, Bha further teaches wherein said blockchain miners are nodes spending computation cost to generate new blocks on the blockchain (Bha: Para. 0005, 0020, 0032). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krueger (US20210263907): generating signature based on timestamp; Para. 0007
Lin et al. (US20170046651): add hash, signature and timestamp to a transaction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                               /TAGHI T ARANI/     Supervisory Patent Examiner, Art Unit 2438